DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 12/22/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-4, 6-9, 11-12, 22-29 and 31, drawn to an article comprising a portion with the therapeutic agent, another portion with a secretion inducing agent, and a coating.  The traversal is on the ground(s) that “…the search and examination of all the claims in the application can be made without serious burden…”, i.e., do not place an undue burden on the examiner.  This is not found to be persuasive, because in the present case (MPEP § 808.02): (a)  Separate classification of identified inventions shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also required a separate field of search (searching different classes/subclasses and employing different search queries); (b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter and the search for each innovation is not co-extensive particularly with regard to the literature search.  Reference that would anticipate the invention of one group would not anticipate or even make obvious another group;  (c) The burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues.  The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction 
Claims 1-4, 6-9, 11-12, 14-18, 20-29, 31 are pending in this application.  Claims 5, 10, 13, 19, 30 have been cancelled previously.  Claims 14-18 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims 1-4, 6-9, 11-12, 22-29, 31 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed August 12, 2020, claims benefit of provisional U.S. Application No. 621/885,450, filed August 12, 2019.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Specification
The lengthy specification (34 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on publications (e.g., Page 14).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper
The specification comprises multiple acronyms without proper definition (e.g., Page 16).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Pages 17-19, 24-27).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 12/22/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Further, it is noted that the relevance of US 8,717,032 “Electronic circuit breaker and a method of providing protection switching” to the present application is unclear and needs to be clarified.  
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1-4, 6-9, 22-29, 31 are objected to because of the following informalities:  
In claim 1, the phrase “portion adjacent the first portion” should be corrected to “portion adjacent to the first portion” for clarity.  
In claim 2, the phrase “a second portions associated with the first component configured” should be corrected to “a second portions associated with the first component and configured” for clarity.
Claim 3 comprises the typographic error “An article of claim 2
Claim 8 comprises acronyms “HPMC”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
It appears that claim 8 comprises the typographic error “duocaot” that should be corrected to “DuoCoat®”.   
Claims 22 and 26 depend on withdrawn claim 14.  These claims were examined as dependent on independent claim 1.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-12, 22-29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 attempt to define the subject-matter in terms of the result to be achieved (e.g., a secretion inducing agent, to increase the amount of intestinal fluid, to increase the water content in the colon), which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Applicant provides a support to this point stating that the same compound can be used as a secretion inducing agent and as a therapeutic agent (see claims 23, 24).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claim 22.  Clarification is required.  
Claim 8 contains the trademark/trade names Eudragit S100, Phloral.  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson
Claim 9 recites the limitation “a local concentration of the secretion inducing agent” that is unclear.  Does this limitation define a concentration in the article, OR in a second portion?  Clarification is required. 
Claim 25 recites the limitation “amount of the secretion inducing agent is greater” that is unclear, because it is unclear if said amount is in the article (see claim 26) OR in the second portion.  Clarification is required.
Claim 29 recites the limitation “a ratio ... is greater than or equal to 1:1 and less than or equal to 1:99” that is unclear.  In the present case, it is unclear what range is claimed - more than 1 (i.e., 1:1) and less than 0.01 (i.e., 1:99)?  Clarification is required.  
Claims 6-7, 11-12, 23-24, 26-28, 31 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-12, 22-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., US 2010/0130426 (hereinafter referred to as Young).
Young teaches pharmaceutical compositions comprising (i) a therapeutically effective amount of an enteroendocrine peptide secretion enhancing agent such as a bile acid(s), salt(s) thereof and/or combination thereof; (ii) an absorption inhibitor of the enteroendocrine peptide secretion enhancing agent; and (iii) a carrier (Para. 0003-0007; 0014, 0049, 0063-0068).  To this point, Young teaches that said secretion enhancing agent is delivered to the colon and/or rectum of the individual (Para. 0016, 0069, 0070-0073).  Young specifically teaches (i) the use of a bile acid as the active agent to enhance secretion of enteroendocrine peptides; and/or (ii) the use of modified bile acids/salts to inhibit absorption of the bile acid/salt across the colonic mucosa (Para. 0081, 0082, 0086).  Young teaches that said compositions can be coated, can be in form of tablets and/or capsules; and may include an additional therapeutic agent (Para. 0072, 0177 as applied to claims 1-3).  
Young teaches that one can use such bile acid as cholic acid, cholate, deoxycholic acid, deoxycholate, hyodeoxycholic acid, hyodeoxycholate, glycocholic acid, glycocholate, taurocholic acid, taurocholate, chenodeoxycholic acid, chenodeoxycholate, lithocholic acid, lithocolate, etc. and combination thereof (Para. 0039, 0072, 0080 as applied to claims 6-7, 23-24).
Young teaches that said compositions may include the enteroendocrine peptide secretion enhancing agent, (e.g., bile acid) in amount of from 1mM to 1M of (Para. 0114 as applied to claim 9), and/or 0.01 mg to 10 g (Para. 0115 as applied to claim 25, 26). 
Young teaches that said compositions/articles may include a carrier comprising hydroxypropyl methylcellulose (HPMC), magnesium stearate, etc. (Para. 0097, 0145, 0152, 0159, 0161 as applied to claims 11, 12).  
multi-layered coat, and said coating(s) may include Eudragit S-100, HPMC phthalate, HPMC acetate, etc. (Para. 0072, 0161, 0170, 0176 as applied to claim 8).  
Young does not specifically teaches that the secretion inducing agent is in the 1st portion and the therapeutic agent in the 2nd portion (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compositions comprising a secretion inducing agent and a therapeutic agent as taught by Young in different compartments of a tablet or capsule (e.g., layers).  One would do so with expectation of beneficial results, because said approach would allow (i) providing a target delivery of said compositions, e.g., to the colon; and (ii) providing a desired release of each active agent based of the structure of a specific layer, controlling thereby the efficiency of combination therapy. 
Regarding the claimed inherent properties of the disclosed compositions (claims, 4, 22), it is noted that the cited prior art teaches the compositions that are substantially the same as the compositions recited by the instant claims.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  
With regard to the relative concentrations as instantly claimed (claims 27-29, 31), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Correspondence
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615